     Case 2:13-cv-02494-JAM-DB Document 158 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    H. DYMITRI HARASZEWSKI,                            No. 2:13-cv-2494 JAM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    KNIPP, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 1, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within thirty days. Plaintiff has filed objections to

23   the findings and recommendations.

24          Plaintiff objects to the magistrate judge’s recommendation that this action be dismissed

25   for his failure to prosecute. That recommendation is based on plaintiff’s failure to file an

26   opposition to defendants’ summary judgment motion, which defendants filed on June 29, 2020.

27   The court recognizes that plaintiff has spent many years pursuing this action and has encountered

28   obstacles in preparing an opposition to defendants’ motion for summary judgment. That said, as
                                                         1
     Case 2:13-cv-02494-JAM-DB Document 158 Filed 07/30/21 Page 2 of 2


 1   set out by the magistrate judge in her April 14, 2021 order, plaintiff has had far more than ample
 2   time to file an opposition. Moreover, during the year since defendants filed their motion, plaintiff
 3   has failed to demonstrate or even state that he has made any progress on an opposition to
 4   defendants’ motion.
 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 6   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 7   court finds the findings and recommendations to be supported by the record and by proper
 8   analysis.
 9          Accordingly, IT IS HEREBY ORDERED that:
10          1. The findings and recommendations filed June 1, 2021, are adopted in full; and
11          2. This action is dismissed for plaintiff’s failure to prosecute and failure to comply with
12   court orders.
13

14
     Dated: July 29, 2021                            /s/ John A. Mendez
15
                                                     THE HONORABLE JOHN A. MENDEZ
16                                                   UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
